                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION


YOULANDA FONTENOT                                §
                                                 §
V.                                               §           NO. 1:17-CV-444
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY                                         §

                     ORDER ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable law and orders of this court. The court received and

considered the Report of the United States Magistrate Judge pursuant to such order, along with the

record and pleadings. No objections to the Report of the United States Magistrate Judge were filed

by the parties.

        The court finds that the findings of fact and conclusions of law of the United States

Magistrate Judge are correct and the Report of the United States Magistrate Judge is ADOPTED.

A Final Judgment will be entered separately.


          So Ordered and Signed
          Mar 17, 2019
